 

 

 

AQUA AMERICA, INC.

2009 EQUITY OMNIBUS COMPENSATION PLAN

 

RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

 

1. Grant of Restricted Stock Units. 

These Restricted Stock Unit Grant Terms and Conditions (the “Grant Conditions”)
apply to and are part of the grant award made by Aqua America, Inc., a
Pennsylvania corporation (the “Company”), to the Grantee named in the Restricted
Stock Unit Grant (the “Restricted Unit Grant”) to which these Grant Conditions
are attached (the “Grantee”), under the terms and provisions of the Aqua
America, Inc. 2009 Equity Omnibus Compensation Plan, as amended and restated
(the “Plan”).  The applicable provisions of the Plan are incorporated into these
Grant Conditions by reference, including the definitions of terms contained in
the Plan (unless such terms are otherwise defined herein). The Grantee is an
employee of the Company or one of its subsidiaries or Affiliates (collectively,
the “Employer”). 

Subject to the terms and vesting conditions hereinafter set forth, the Company,
with the approval and at the direction of the Executive Compensation Committee
(the “Committee”) of the Company’s Board of Directors (the “Board”), has granted
to the Grantee the number of restricted stock units specified in the Restricted
Stock Unit Grant (the “Restricted Units”).  The Restricted Units shall become
vested as set forth in these Grant Conditions.  The Restricted Units are granted
with Dividend Equivalents (as defined in Section 8).    

2. Restricted Unit Account. 

The Restricted Units represent the right to acquire shares of common stock of
the Company (“Company Stock”) upon satisfaction of all vesting conditions and
lapse of the forfeiture restrictions as set forth in these Grant
Conditions.  The Company shall establish and maintain a Restricted Unit account,
as a bookkeeping account on its records, for the Grantee and shall record in
such account the number of Restricted Units granted to the Grantee.  No shares
of Company Stock shall be issued to the Grantee at the time the Restricted Unit
Grant is made, and the Grantee shall not be, nor have any of the rights or
privileges of, a shareholder of the Company with respect to any Restricted Units
recorded in the account, including no voting rights and no rights to receive
dividends (other than Dividend Equivalents).  The Grantee shall not have any
interest in any fund or specific assets of the Company by reason of this award
or the Restricted Unit account established for the Grantee.  

3. Achievement of Performance Goal; Vesting. 

(a) In order for the Restricted Units to be earned, the Performance Goal set
forth on Exhibit A must be achieved for the 2014 calendar year.  The Committee
shall determine whether the Performance Goal is achieved, and, therefore,
whether the Restricted Units are earned, and shall certify as to such
determination. 



1

DMEAST #18828487 v5

--------------------------------------------------------------------------------

 

 

(b) Following the determination of whether the Restricted Units are earned, the
Award shall be subject to forfeiture, except as otherwise set forth in these
Grant Conditions, until the Vesting Date specified in the Restricted Unit Grant
(the “Vesting Date”), provided that the Grantee continues to be employed by the
Employer through the Vesting Date. 

4. Termination of Employment. 

(a) If the Grantee voluntarily terminates his employments with the Employer or
if his employment is terminated by the Employer for Cause, in each case prior to
the Vesting Date, the Restricted Units shall be forfeited as of the termination
date.

(b) If, before a Change in Control and before the Vesting Date, the Grantee
ceases to be employed by the Employer on account of the Grantee’s Retirement,
and if the Performance Goal for calendar year 2014 is met, the Grantee will vest
in a pro rata number of the Restricted Units.  The pro rata number of Restricted
Units that will vest on the Retirement date shall be calculated with the
numerator being the number of whole months for which the Award has been
outstanding since the Grant Date, and the denominator being the term of the
Restricted Unit Grant from Grant Date to the Vesting Date.  Payment of the
vested Restricted Units shall be made in accordance with Section 7.

(c) If the Grantee ceases to be employed by the Employer prior to the Vesting
Date as a result of his death or Disability or termination without Cause by
Employer, all outstanding Restricted Units shall fully vest.  Payment of the
vested Restricted Units shall be made in accordance with Section 7.

5. Change in Control.  

(a) If a Change in Control occurs prior to December 31, 2014, the Performance
Goal shall be deemed to have been met as of the date of the Change in Control
with respect to outstanding Restricted Units. 

(b) In the event of a Change in Control, the Grantee’s outstanding Restricted
Units shall vest on the Vesting Date, if the Grantee continues to be employed by
the Employer through the Vesting Date. 

(c) If the Grantee ceases to be employed by the Employer upon or following a
Change in Control on account of (i) the Grantee’s Retirement, (ii) termination
by the Employer without Cause, (iii) a  Good Reason Termination by the Grantee,
or (iv) the Grantee’s Disability or death, the Grantee’s outstanding unvested
Restricted Units shall fully vest. 

(d) If the Grantee terminates employment for any other reason prior to the
applicable Vesting Date, the outstanding unvested Restricted Units shall be
forfeited as of the date of termination.



2

DMEAST #18828487 v5

--------------------------------------------------------------------------------

 

 

6. Definitions.

(a) For purposes of these Grant Conditions, “Cause” and “Good Reason
Termination” shall have the meanings given those terms in the Grantee’s Change
in Control Agreement with the Company as in effect on the Grant Date.

(b) For purposes of these Grant Conditions, “Retirement” shall mean the
Grantee’s voluntary termination of employment after the Grantee has attained age
fifty-five (55) and has a combination of age and full years of service with the
Employer that is equal to or greater than seventy (70).

7. Payment with Respect to Restricted Units. 

Subject to Sections 9, 15 and 19, shares of Company Stock equal to the vested
Restricted Units shall be issued to the Grantee within sixty (60) days of the
earliest of the following dates:

(a) the date of Grantee’s separation from service as an employee with the
Employer, following a Change in Control, by reason of:

(i) the Grantee’s Retirement;

(ii) termination by the Employer without Cause; or

(iii) a Good Reason Termination by the Grantee; 

(b) the date of Grantee’s separation from service as an employee with the
Employer by reason of the Grantee’s Disability or death if such event occurs
after the end of the Performance Period; or after the end of the Performance
Period if such event occurs prior to the end of the Performance Period; or

(c) the Vesting Date.

If, in connection with the Change in Control, shares of Company Stock are
converted into the right to receive a cash payment or other form of
consideration, the vested Restricted Units shall be payable in such form of
consideration, as determined by the Committee (provided that payment in such
form does not violate Code Section 409A).

8. Dividend Equivalents with Respect to Restricted Units. 

(a) Dividend Equivalents shall accrue with respect to Restricted Units and shall
be payable subject to the same vesting terms and other conditions as the
Restricted Units to which they relate.  Dividend Equivalents shall be credited
when dividends are declared on shares of Company Stock from the Grant Date until
the payment date for the vested Restricted Units.  If, and to the extent that
the underlying Restricted Units are forfeited, all related Dividend Equivalents
shall also be forfeited. 

(b) While the Restricted Units are outstanding, the Company will keep records in
the Grantee’s Restricted Unit account.  On each date on which a dividend is
declared by the



3

DMEAST #18828487 v5

--------------------------------------------------------------------------------

 

 

Company on Company Stock, the Company shall credit to the Grantee’s Restricted
Unit account an amount equal to the Dividend Equivalents associated with the
Restricted Units held by the Grantee on the record date for the dividend.  No
interest will be credited to any such account.

(c) Dividend Equivalents will be paid in cash at the same time as the underlying
vested Restricted Units are paid. 

(d) Notwithstanding the foregoing, if shares of Company Stock are converted to
cash as described in Section 7, above, in connection with a Change in Control,
Dividend Equivalents shall cease to be credited with respect to Restricted
Units.

9. Non-Competition.

(a) In consideration for the grant of Restricted Units made to the Grantee under
the terms of these Grant Conditions, the Grantee agrees that while the Grantee
is employed by the Employer and for a twelve (12) month period beginning on the
date that the Grantee ceases to be employed by the Employer for any reason (the
“Restriction Period”), the Grantee shall not, directly or indirectly, (i) accept
employment with, (ii) own, manage, operate, join, control, solicit, finance, or
participate in the ownership, management, operation, acquisition, control or
financing of, (iii) be connected as a partner, principal, agent, representative,
consultant or otherwise with, or (iv) use or permit the Grantee’s name to be
used in connection with, any business or enterprise engaged directly or
indirectly in any business or enterprise engaged in a geographic area within
fifty (50) miles of any location from which the Employer is operating on the
termination date (the "Geographic Area"), in any business that is competitive to
a business from which the Employer, taken as a whole from all geographic areas,
derived at least ten percent (10%) of its respective annual gross revenues for
the twelve (12) months preceding the termination date.

(b) In consideration for the grant of Restricted Units made to the Grantee under
the terms of these Grant Conditions, the Grantee agrees that during the
Restriction Period, the Grantee shall not:

(i) directly or indirectly solicit, entice, broker or induce an agreement with
any person or entity that had a contractual agreement with the Employer during
the term of the Grantee’s employment to enter into an agreement or arrangement
with the Grantee or any third party that would preclude the person or entity,
either contractually or practically, from working with the Employer; or

(ii) directly or indirectly solicit, recruit or hire any employee (full-time or
part-time) of the Employer to work for a third party other than the Employer.

(c) The Grantee acknowledges, agrees and represents that the type and periods of
restrictions imposed in these Grant Conditions are fair and reasonable, and that
such restrictions are intended solely to protect the legitimate interests of the
Employer, rather than to prevent the Grantee from earning a livelihood.  The
Grantee recognizes that the Employer competes or may compete in the Geographic
Area and that the Grantee’s



4

DMEAST #18828487 v5

--------------------------------------------------------------------------------

 

 

access to confidential information makes it necessary for the Employer to
restrict the Grantee’s post-employment activities in the Geographic Area. The
Grantee further represents that: (i) the Grantee is familiar with the covenants
not to compete and not to solicit set forth in these Grant Conditions, (ii) the
Grantee is fully aware of his or her obligations hereunder, including, without
limitation, the length of time, scope and geographic coverage of these
covenants, (iii) the Grantee finds the length of time, scope and geographic
coverage of these covenants to be reasonable, and (iv) the Grantee is receiving
valuable and sufficient consideration for the Grantee’s covenants not to compete
and not to solicit.

(d) The parties to these Grant Conditions acknowledge and agree that any breach
by the Grantee of any of the covenants or agreements contained in this Section 9
will result in irreparable injury to the Employer for which money damages could
not adequately compensate the Employer and therefore, in the event of any such
breach, the Employer shall be entitled (in addition to any other rights and
remedies which it may have at law or in equity) to have an injunction issued by
any competent court enjoining and restraining the Grantee and any other person
involved therein from continuing such breach without posting a bond. The
existence of any claim or cause of action which the Grantee may have against the
Employer or any other person shall not constitute a defense or bar to the
enforcement of such covenants.  If any portion of the covenants or agreements
contained in this Section 9 is construed to be invalid or unenforceable, the
other portions of such covenants or agreements shall not be affected and shall
be given full force and effect without regard to the invalid or unenforceable
portion to the fullest extent possible. If any covenant or agreement in this
Section 9 is held to be unenforceable because of the duration or scope thereof,
then the court making such determination shall have the power to reduce the
duration and limit the scope thereof, and the covenant or agreement shall then
be enforceable in its reduced form.  In addition to other actions that may be
taken by the Employer, if the Grantee breaches any of the covenants or
agreements contained in this Section 9, the Grantee will forfeit all outstanding
Restricted Units, and all outstanding Restricted Units (whether or not vested)
shall immediately terminate.

10. Certain Corporate Changes.  

If any change is made to the Company Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Units, the Committee
shall adjust, in an equitable manner and as provided in the Plan, the number and
class of shares underlying the Restricted Units. Any adjustment that occurs
under the terms of this Section 10 or the Plan will not change the timing or
form of payment with respect to any Restricted Units.

11. No Right to Continued Employment. 

Neither the award of Restricted Units, nor any other action taken with respect
to the Restricted Units, shall confer upon the Grantee any right to continue to
be employed by the



5

DMEAST #18828487 v5

--------------------------------------------------------------------------------

 

 

Employer or shall interfere in any way with the right of the Employer to
terminate the Grantee’s employment at any time.

12. Termination or Amendment. 

These Grant Conditions and the award made hereunder may be terminated or amended
by the Committee, in whole or in part, in accordance with the applicable terms
of the Plan.

13. Notice. 

Any notice to the Company provided for in these Grant Conditions shall be
addressed to it in care of the Company’s Vice President for Human Resources, and
any notice to the Grantee shall be addressed to the Grantee at the current
address shown on the payroll system of the Company, or to such other address as
the Grantee may designate to the Company in writing.  Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail or other
mail delivery service.  Notice to the Company shall be deemed effective upon
receipt.  By receipt of these Grant Conditions, the Grantee hereby consents to
the delivery of information (including without limitation, information required
to be delivered to the Grantee pursuant to the applicable securities laws)
regarding the Company, the Plan, and the Restricted Units via the Company’s
electronic mail system or other electronic delivery system.

14. Incorporation of Plan by Reference. 

The Restricted Stock Unit Grant and these Grant Conditions are made pursuant to
the terms of the Plan, the terms of which are incorporated herein by reference,
and shall in all respects be interpreted in accordance therewith. The decisions
of the Committee shall be conclusive upon any question arising hereunder. The
Grantee’s receipt of the Restricted Units constitutes the Grantee’s
acknowledgment that all decisions and determinations of the Committee with
respect to the Plan, these Grant Conditions, and/or the Restricted Units shall
be final and binding on the Grantee, his beneficiaries and any other person
having or claiming an interest in the Restricted Units.  The settlement of any
award with respect to the Restricted Units is subject to the provisions of the
Plan and to interpretations, regulations and determinations concerning the Plan
as established from time to time by the Committee in accordance with the
provisions of the Plan. A copy of the Plan will be furnished to each Grantee
upon request.

15. Income Taxes; Withholding Taxes. 

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the award or settlement of
Restricted Units pursuant to these Grant Conditions.  At the time of taxation,
the Employer shall have the right to deduct from other compensation, or to
withhold shares of Company Stock, in an amount equal to the federal (including
FICA), state, local and foreign taxes and other amounts as may be required by
law to be withheld with respect to the Restricted Units, provided that any share
withholding shall not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state, local and foreign tax liabilities.



6

DMEAST #18828487 v5

--------------------------------------------------------------------------------

 

 

16. Company Policies. 

This Restricted Unit Grant and all shares issued pursuant to this grant shall be
subject to any applicable clawback and other policies implemented by the Board,
as in effect from time to time.

17. Governing Law. 

The validity, construction, interpretation and effect of the Restricted Unit
Grant and these Grant Conditions shall exclusively be governed by, and
determined in accordance with, the applicable laws of the Commonwealth of
Pennsylvania, excluding any conflicts or choice of law rule or principle. 

18. Assignment. 

The Restricted Unit Grant and these Grant Conditions shall bind and inure to the
benefit of the successors and assignees of the Company.  The Grantee may not
sell, assign, transfer, pledge or otherwise dispose of the Restricted Units,
except to a successor grantee in the event of the Grantee’s death.

19. Code Section 409A.  

The Restricted Stock Unit Grant and these Grant Conditions are intended to
comply with Code Section 409A or an exemption, and payments may only be made
under these Grant Conditions upon an event and in a manner permitted by Code
Section 409A, to the extent applicable.  Notwithstanding anything in these Grant
Conditions to the contrary, if required by Code Section 409A, if the Grantee is
considered a “specified employee” for purposes of Code Section 409A and if any
payment under these Grant Conditions is required to be delayed for a period of
six (6) months after separation from service pursuant to Code Section 409A, such
payment shall be delayed as required by Code Section 409A, and the accumulated
payment amounts shall be paid in a lump sum payment within ten (10) days after
the end of the six (6)-month period.  If the Grantee dies during the
postponement period prior to payment, the amounts withheld on account of Code
Section 409A shall be paid to the personal representative of the Grantee’s
estate within sixty (60) days after the date of the Grantee’s
death.  Notwithstanding anything in these Grant Conditions to the contrary, if
required by Code Section 409A, (i) any payments to be made upon a termination of
employment under these Grant Conditions may only be made upon a “separation from
service” under Code Section 409A and (ii) any payments upon Disability may only
be made upon a “disability” under Code Section 409A.  In no event may the
Grantee, directly or indirectly, designate the calendar year of a payment,
except in accordance with Code Section 409A.  Notwithstanding anything in these
Grant Conditions to the contrary, if required by Code Section 409A, in the event
that a Change in Control is not a “change in control event” under Code Section
409A, any vested Restricted Units payable under Section 7(c) shall be paid to
the Grantee within sixty (60) days after the Vesting Date. 

***



7

DMEAST #18828487 v5

--------------------------------------------------------------------------------

 

 



Exhibit A

Performance Goal

 

 

The Performance Goal for the Restricted Stock Units is that the Company’s return
on equity (Net Income divided by year-end shareholder equity) for the 2014
calendar year exceeds 11%.  “Net Income” shall be determined as the net income
of the Company and its subsidiaries as shown in the Company’s audited financial
statements based on generally accepted accounting principles.  The Committee has
specified in writing as of the Grant Date any objectively determinable
adjustments that shall be made to the calculation of Net Income.



8

DMEAST #18828487 v5

--------------------------------------------------------------------------------